UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (2.5%) Airbus SE (France) 1,883 $143,287 BWX Technologies, Inc. 2,004 95,390 Northrop Grumman Corp. 1,341 318,943 Raytheon Co. 2,589 394,823 United Technologies Corp. 2,082 233,621 Airlines (0.4%) American Airlines Group, Inc. 4,229 178,887 Banks (4.7%) Bank of America Corp. 37,550 885,805 JPMorgan Chase & Co. 12,099 1,062,776 KeyCorp 12,231 217,467 U.S. Bancorp 1,694 87,241 Beverages (3.9%) Constellation Brands, Inc. Class A 1,573 254,936 Dr. Pepper Snapple Group, Inc. 3,543 346,931 Molson Coors Brewing Co. Class B 1,785 170,842 Monster Beverage Corp. (NON) 1,204 55,589 PepsiCo, Inc. 9,394 1,050,813 Biotechnology (3.0%) Alexion Pharmaceuticals, Inc. (NON) 1,832 222,112 Amgen, Inc. 2,874 471,537 Biogen, Inc. (NON) 1,048 286,544 Celgene Corp. (NON) 3,045 378,889 Gilead Sciences, Inc. 1,304 88,568 Building products (1.0%) Fortune Brands Home & Security, Inc. 2,387 145,249 Johnson Controls International PLC 7,827 329,673 Capital markets (3.4%) Charles Schwab Corp. (The) 10,218 416,997 E*Trade Financial Corp. (NON) 3,108 108,438 Goldman Sachs Group, Inc. (The) 2,132 489,763 Hamilton Lane, Inc. Class A (NON) 5,217 97,401 Invesco, Ltd. 6,686 204,792 KKR & Co. LP 18,253 332,752 Chemicals (2.5%) Akzo Nobel NV (Netherlands) 563 46,685 Albemarle Corp. 1,574 166,277 Axalta Coating Systems, Ltd. (NON) 2,061 66,364 CF Industries Holdings, Inc. (S) 4,567 134,041 Dow Chemical Co. (The) 1,886 119,836 E. I. du Pont de Nemours & Co. 1,330 106,839 LANXESS AG (Germany) 764 51,258 PPG Industries, Inc. 636 66,831 Sherwin-Williams Co. (The) 724 224,578 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,940 66,678 W.R. Grace & Co. 1,955 136,283 Yara International ASA (Norway) 154 5,930 Commercial services and supplies (1.0%) Republic Services, Inc. 6,038 379,247 Stericycle, Inc. (NON) 1,473 122,097 Communications equipment (0.4%) Cisco Systems, Inc. 5,593 189,043 Construction materials (0.2%) Martin Marietta Materials, Inc. 252 54,999 Vulcan Materials Co. 481 57,951 Consumer finance (0.8%) Oportun Financial Corp. (acquired 6/23/15, cost $24,222) (Private) (F) (RES) (NON) 8,499 23,980 Synchrony Financial 10,004 343,137 Containers and packaging (0.4%) Ball Corp. 829 61,562 RPC Group PLC (United Kingdom) 2,404 23,539 Sealed Air Corp. 2,509 109,342 Diversified financial services (0.2%) Conyers Park Acquisition Corp. (Units) (NON) 3,870 42,880 Gores Holdings II, Inc. (Units) (NON) 3,441 35,408 Diversified telecommunication services (1.7%) AT&T, Inc. 13,982 580,952 Verizon Communications, Inc. 2,374 115,733 Zayo Group Holdings, Inc. (NON) 4,326 142,325 Electric utilities (1.9%) American Electric Power Co., Inc. 1,426 95,727 Edison International 2,000 159,220 Exelon Corp. 7,243 260,603 NextEra Energy, Inc. 1,168 149,936 PG&E Corp. 3,587 238,033 Electrical equipment (0.5%) Rockwell Automation, Inc. 1,543 240,261 Energy equipment and services (1.1%) Halliburton Co. 6,612 325,377 Keane Group, Inc. (NON) (S) 1,768 25,282 Schlumberger, Ltd. 2,042 159,480 Equity real estate investment trusts (REITs) (2.8%) American Tower Corp. 1,677 203,823 AvalonBay Communities, Inc. 665 122,094 Boston Properties, Inc. 945 125,127 Douglas Emmett, Inc. 1,097 42,125 Equinix, Inc. 334 133,724 Equity Lifestyle Properties, Inc. 909 70,048 Essex Property Trust, Inc. 219 50,705 Federal Realty Investment Trust 420 56,070 Gaming and Leisure Properties, Inc. 2,567 85,789 GGP, Inc. 3,153 73,087 Kimco Realty Corp. 991 21,891 Park Hotels & Resorts, Inc. 109 2,798 Pebblebrook Hotel Trust 1,041 30,408 Public Storage 514 112,520 Simon Property Group, Inc. 669 115,088 Ventas, Inc. 1,622 105,495 Food and staples retail (2.7%) Costco Wholesale Corp. 2,128 356,844 CVS Health Corp. 2,437 191,305 Kroger Co. (The) 6,157 181,570 Wal-Mart Stores, Inc. 2,170 156,414 Walgreens Boots Alliance, Inc. 5,093 422,974 Food products (2.0%) Campbell Soup Co. 6,375 364,905 Kraft Heinz Co. (The) 4,475 406,375 Mondelez International, Inc. Class A 3,055 131,609 Pinnacle Foods, Inc. 1,060 61,342 Health-care equipment and supplies (2.6%) Becton Dickinson and Co. 1,420 260,485 Boston Scientific Corp. (NON) 10,108 251,386 C.R. Bard, Inc. 861 213,993 Danaher Corp. 3,526 301,579 Intuitive Surgical, Inc. (NON) 267 204,647 Health-care providers and services (1.6%) Aetna, Inc. 354 45,153 Cardinal Health, Inc. 792 64,588 Cigna Corp. 1,477 216,366 Express Scripts Holding Co. (NON) 1,083 71,381 Henry Schein, Inc. (NON) 641 108,951 Humana, Inc. 715 147,390 McKesson Corp. 410 60,787 UnitedHealth Group, Inc. 334 54,779 Hotels, restaurants, and leisure (1.2%) Hilton Worldwide Holdings, Inc. 2,605 152,288 Penn National Gaming, Inc. (NON) 6,459 119,039 Restaurant Brands International, Inc. (Canada) 1,857 103,509 Wynn Resorts, Ltd. (S) 1,120 128,363 Yum China Holdings, Inc. (China) (NON) 1,853 50,402 Household products (0.3%) Colgate-Palmolive Co. 1,703 124,643 Independent power and renewable electricity producers (0.7%) Calpine Corp. (NON) 10,743 118,710 NRG Energy, Inc. 11,750 219,725 Industrial conglomerates (0.7%) Siemens AG (Germany) 2,443 334,635 Insurance (4.0%) American International Group, Inc. 6,004 374,830 Assured Guaranty, Ltd. 10,852 402,718 Chubb, Ltd. 2,497 340,216 Hartford Financial Services Group, Inc. (The) 1,793 86,190 MetLife, Inc. 5,987 316,233 Prudential PLC (United Kingdom) 18,078 381,878 Internet and direct marketing retail (3.4%) Amazon.com, Inc. (NON) 1,202 1,065,604 Ctrip.com International, Ltd. ADR (China) (NON) 1,638 80,508 Delivery Hero Holding GmbH (acquired 6/12/15, cost $30,808) (Private) (Germany) (F) (RES) (NON) 4 26,283 Expedia, Inc. 1,046 131,974 Priceline Group, Inc. (The) (NON) 186 331,074 Internet software and services (5.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 2,058 221,914 Alphabet, Inc. Class A (NON) 1,548 1,312,394 Facebook, Inc. Class A (NON) 6,277 891,648 Tencent Holdings, Ltd. (China) 3,950 113,242 IT Services (2.7%) Cognizant Technology Solutions Corp. Class A (NON) 790 47,021 Computer Sciences Corp. 3,617 249,609 Fidelity National Information Services, Inc. 2,769 220,468 MasterCard, Inc. Class A 2,365 265,992 Visa, Inc. Class A 5,955 529,221 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 3,247 171,669 Illumina, Inc. (NON) 350 59,724 Machinery (2.7%) Dover Corp. 3,561 286,126 FANUC Corp. (Japan) 700 143,483 Fortive Corp. 5,794 348,915 KION Group AG (Germany) 2,806 183,288 Komatsu, Ltd. (Japan) 13,700 357,052 Media (3.6%) Charter Communications, Inc. Class A (NON) 1,083 354,488 Comcast Corp. Class A 13,988 525,809 DISH Network Corp. Class A (NON) 2,203 139,868 Live Nation Entertainment, Inc. (NON) 5,790 175,842 Walt Disney Co. (The) 4,806 544,952 Metals and mining (0.3%) ArcelorMittal SA (France) (NON) 2,852 23,993 Freeport-McMoRan, Inc. (Indonesia) (NON) 2,422 32,358 Iluka Resources, Ltd. (Australia) 2,261 13,176 Nucor Corp. 610 36,429 Steel Dynamics, Inc. 276 9,594 United States Steel Corp. 415 14,031 Multi-utilities (0.3%) Ameren Corp. 1,727 94,277 Sempra Energy 621 68,621 Oil, gas, and consumable fuels (6.0%) Anadarko Petroleum Corp. 5,367 332,754 Arch Coal, Inc. Class A (NON) 97 6,687 Cenovus Energy, Inc. (Canada) 11,631 131,629 Cheniere Energy, Inc. (NON) 5,147 243,299 Chevron Corp. 457 49,068 ConocoPhillips 9,560 476,757 EnCana Corp. (Canada) 8,336 97,661 EOG Resources, Inc. 2,325 226,804 Exxon Mobil Corp. 1,508 123,671 Kinder Morgan, Inc. 2,445 53,154 Marathon Oil Corp. 4,101 64,796 Noble Energy, Inc. 4,916 168,815 Pioneer Natural Resources Co. 731 136,134 Plains All American Pipeline LP 2,657 83,988 QEP Resources, Inc. (NON) 7,626 96,926 Royal Dutch Shell PLC Class A (United Kingdom) 10,251 269,199 Seven Generations Energy, Ltd. (Canada) (NON) 4,468 81,643 Suncor Energy, Inc. (Canada) 6,289 193,089 Paper and forest products (0.1%) KapStone Paper and Packaging Corp. 2,956 68,284 Personal products (0.1%) Edgewell Personal Care Co. (NON) 631 46,151 Pharmaceuticals (4.8%) Bristol-Myers Squibb Co. 5,576 303,223 Eli Lilly & Co. 1,222 102,782 Jazz Pharmaceuticals PLC (NON) 774 112,331 Johnson & Johnson 7,085 882,437 Merck & Co., Inc. 8,846 562,075 Pfizer, Inc. 10,093 345,282 Real estate management and development (0.1%) CBRE Group, Inc. Class A (NON) 1,301 45,262 Road and rail (0.7%) Norfolk Southern Corp. 2,996 335,462 Semiconductors and semiconductor equipment (4.8%) Analog Devices, Inc. 702 57,529 Applied Materials, Inc. 8,361 325,243 Broadcom, Ltd. 2,210 483,902 Cavium, Inc. (NON) 2,961 212,185 NVIDIA Corp. 665 72,438 NXP Semiconductor NV (NON) 1,215 125,753 Qorvo, Inc. (NON) (S) 6,532 447,834 Qualcomm, Inc. 3,419 196,045 Texas Instruments, Inc. 4,996 402,478 Software (4.7%) Adobe Systems, Inc. (NON) 2,613 340,030 Everbridge, Inc. (NON) 1,473 30,241 Microsoft Corp. 20,703 1,363,500 RealPage, Inc. (NON) 5,575 194,568 salesforce.com, Inc. (NON) 1,487 122,663 Ubisoft Entertainment SA (France) (NON) 5,240 223,853 Specialty retail (2.4%) Home Depot, Inc. (The) 4,481 657,945 O'Reilly Automotive, Inc. (NON) 774 208,856 TJX Cos., Inc. (The) 3,649 288,563 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 12,008 1,725,069 HP, Inc. 3,671 65,637 Western Digital Corp. 611 50,426 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. (S) 8,586 178,245 NIKE, Inc. Class B 3,140 174,992 Tobacco (1.5%) Altria Group, Inc. 4,203 300,178 Philip Morris International, Inc. 3,931 443,810 Trading companies and distributors (0.2%) Herc Holdings, Inc. (NON) 1,977 96,656 Water utilities (0.3%) American Water Works Co., Inc. 2,142 166,583 Wireless telecommunication services (0.4%) T-Mobile US, Inc. (NON) 3,176 205,138 Total common stocks (cost $40,321,894) INVESTMENT COMPANIES (1.1%) (a) Shares Value SPDR S&P Regional Banking ETF (S) 9,363 $511,313 Total investment companies (cost $525,722) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $66) (Private) (F) (RES) (NON) 23 $65 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,266) (Private) (F) (RES) (NON) 402 1,254 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,973) (Private) (F) (RES) (NON) 584 2,943 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,311) (Private) (F) (RES) (NON) 847 4,268 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,416) (Private) (F) (RES) (NON) 440 2,391 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $7,296) (Private) (F) (RES) (NON) 950 7,223 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,463) (Private) (F) (RES) (NON) 7,180 20,258 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $25,875) (Private) (F) (RES) (NON) 9,079 25,616 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $39,489) (Private) (F) (RES) (NON) 13,869 39,094 Total convertible preferred stocks (cost $104,155) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strikeprice amount Value SPDR S&P rust (Put) Apr-17/$218.00 $36,933 $5,393 Total purchased options outstanding (cost $76,082) SHORT-TERM INVESTMENTS (6.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 1,415,855 $1,415,855 Putnam Short Term Investment Fund 0.87% (AFF) Shares 1,658,060 1,658,060 U.S. Treasury Bills 0.493%, 4/6/17 (SEG) $92,000 91,995 Total short-term investments (cost $3,165,908) TOTAL INVESTMENTS Total investments (cost $44,193,761) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $2,822,332) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $129,541 $127,585 $(1,956) Canadian Dollar Sell 4/19/17 145,088 145,970 882 Citibank, N.A. Canadian Dollar Buy 4/19/17 141,102 139,620 1,482 Euro Sell 6/21/17 923,403 915,727 (7,676) Goldman Sachs International Japanese Yen Sell 5/17/17 337,901 331,873 (6,028) JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 441,091 434,105 (6,986) Canadian Dollar Sell 4/19/17 716,040 708,953 (7,087) Norwegian Krone Buy 6/21/17 1,177 1,196 (19) Swiss Franc Buy 6/21/17 11,836 12,514 (678) State Street Bank and Trust Co. Israeli Shekel Buy 4/19/17 994 4,789 (3,795) Total FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 3 $353,888 Jun-17 $(1,622) Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $52,629) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-17/$213.00 $36,933 $3,932 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swapcounterparty/ premium Termination received (paid) by receivedby appreciation/ Notionalamount received(paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 156 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $(3,251) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $48,121,978. (b) The aggregate identified cost on a tax basis is $44,326,228, resulting in gross unrealized appreciation and depreciation of $7,593,541 and $1,186,897, respectively, or net unrealized appreciation of $6,406,644. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $153,375, or 0.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $469,250 $3,417,454 $2,470,849 $2,075 $1,415,855 Putnam Short Term Investment Fund** 771,330 4,029,152 3,142,422 1,183 1,658,060 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,415,855, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,375,624. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $68,402 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,651 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,412,321 $— $26,283 Consumer staples 5,067,231 — — Energy 3,346,213 — — Financials 6,226,922 — 23,980 Health care 5,988,658 — — Industrials 4,667,095 — — Information technology 10,479,946 — — Materials 1,696,858 — — Real estate 1,396,054 — — Telecommunication services 1,044,148 — — Utilities 1,571,435 — — Total common stocks — Convertible preferred stocks — — 103,112 Investment companies 511,313 — — Purchased options outstanding — 5,393 — Short-term investments 1,658,060 1,507,850 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(31,861) $— Futures contracts (1,622) — — Written options outstanding — (3,932) — Total return swap contracts — (3,251) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $2,364 $34,225 Equity contracts 5,393 8,805 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— Futures contracts§ — Forward currency contracts# 882 1,482 — 2,364 Purchased options# — — 5,393 — — — 5,393 Total Assets $882 $1,482 $5,393 $— $— $— $7,757 Liabilities: OTC Total return swap contracts*# $— $— $3,251 $— $— $— $3,251 Futures contracts§ — 803 — 803 Forward currency contracts# 1,956 7,676 6,028 14,770 — 3,795 34,225 Written options# — — 3,932 — — — 3,932 Total Liabilities $1,956 $7,676 $13,211 $14,770 $803 $3,795 $42,211 Total Financial and Derivative Net Assets $(1,074) $(6,194) $(7,818) $(14,770) $(803) $(3,795) $(34,454) Total collateral received (pledged)##† $— $— $— $— $— $— Net amount $(1,074) $(6,194) $(7,818) $(14,770) $(803) $(3,795) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
